Citation Nr: 1425369	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-21 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for prostate cancer as due to herbicide exposure.

2. Entitlement to service connection for a urinary tract condition as due to herbicide exposure.

3. Entitlement to service connection for colon cancer as due to herbicide exposure.

4. Entitlement to service connection for erectile dysfunction as secondary to prostate cancer.

5. Entitlement to special monthly compensation based on loss of use, claimed as loss of use of a creative organ as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2012, and a transcript of the hearing is of record.  

A review of the Virtual VA paperless claims processing system does not reveal any additional evidence relevant to this appeal.


FINDINGS OF FACT

1. The Veteran is not presumed to have been exposed to herbicides, to include Agent Orange while serving off the coast of the RVN. 

2. The Veteran's prostate cancer  was not caused or aggravated by any incident of active service.

3. The Veteran's urinary tract condition was not caused or aggravated by any incident of active service.

4. The Veteran's colon cancer was not caused or aggravated by any incident of active service.

5. The Veteran's erectile dysfunction was not caused or aggravated by any incident of active service.

6. The Veteran's loss of his creative organ was not caused or aggravated by any incident of active service.


CONCLUSIONS OF LAW

1. Prostate cancer  was not incurred in or aggravated by service and it is not presumed to have been incurred in service. 38 U.S.C.A. §§  1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

2. Service connection for urinary tract condition is not established.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

3. Service connection for colon cancer is not established.  38 U.S.C.A. 
§§  1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

4. Service connection for erectile dysfunction, to include on a presumptive and secondary basis, is not established.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

5. Entitlement to a special monthly compensation based on loss of use, claimed as loss of use of a creative organ, to include on a presumptive and secondary basis is not established.  38 U.S.C.A. §§  1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has been properly notified of what information would substantiate his claim and properly assisted under the law. 38 U.S.C.A. §§ 5100, et. seq. The Veteran was provided such information in December 2009 of the respective duties for obtaining substantiating evidence. Although no medical examinations were conducted to asses the Veteran's claims, none are required. While the Veteran has prostate and colon cancer, a urinary tract disorder, and erectile disyfuntion, the competent evidence does not suggest that these conditions have an etiology of service origin. There is also no current evidence that the Veteran has loss of use of the creative organ. See McClendon v. Nicholson, 20 Vet. App. 79, 83   (2006); Charles v. Principi, 16 Vet. App. 370 (2002). 

Analysis of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused veteran's death). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Prostate Cancer

The Veteran has been diagnosed with prostate cancer that he claims was caused by exposure to herbicides during his service in the Navy during the Vietnam War. Although prostate cancer is one of the disorders presumptively linked to herbicide exposure and presumed to have occurred in Vietnam veterans,  the Veteran did not serve on the inland of Vietnam. Additionally, there is no competent evidence indicating that his prostate cancer was otherwise caused by any incident of military service. The claim will therefore be denied.

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6) (2012). The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. 
§ 3.307(a)(6)(ii). Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e) (2012), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (emphasis added); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (finding valid VA's interpretation that grants the presumption of exposure to Agent Orange to a veteran who set foot in Vietnam or served on a vessel that traveled on inland waterways of Vietnam, but not to a veteran who served on a vessel in the waters off the coast of Vietnam without setting foot in or travelling the inland waterways of Vietnam).

In consultation with the National Academy of Sciences (NAS), and under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (2012), the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to herbicides. The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as diabetes mellitus type II), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Veteran reported that while serving off the coast of Vietnam aboard the U.S.S Galveston-CLG3 (Galveston), between July and November 1965, he was exposed to areas where Agent Orange and other herbicides were used. He asserts the Galveston was so hot and humid that he had to sleep above deck and "mist drafts" carried herbicides from inland areas through the air that he breathed while aboard the ship. The Veteran does not assert that he ever stepped foot on the soil of Vietnam. 

The Veteran is shown to have served on the Galveston and his DD Form 214 states he received a Vietnam Service Medal and a National Defense Service Medal.

The Veteran's service treatment records do not contain any reference to duties or incidents involving serving on the land mass of Vietnam or in the inland waterways of Vietnam.

In support of his claim he submitted a link to a website containing a timeline for the Galveston including the ships presence in and around the coastal areas of Vietnam and a March 2002 conference presentation entitled: The History of Agent Orange Use in Vietnam, An Historical Overview from the Veteran's Perspective presented by Vietnam Veterans of America, Inc. The timeline for the Galveston indicates that the Veteran's ship was present off the coast of Vietnam during the time specified by the Veteran but offers no affirmative evidence that he ever set foot on Vietnam soil.  The timeline also fails to place the Galveston in the inland waters of Vietnam. For instance, the timeline specifically notes that on August 1, 1965 the ship "fired 115 rounds of gunfire support north of Da Nang" and on August 12, 1965, "fired 72 rounds of gunfire support off of Da Nang." The conference presentation includes information regarding the "mist drift" phenomenon where herbicides sprayed on the ground and through the air in certain areas of Vietnam were carried through the wind to distances as far as 10 kilometers or more away from the ground site. While the document notes herbicides were sprayed at Da Nang and Chu Lai, it does not provide any information that the mist drift traveled to offshore parts of the water where the Galveston was located. 
After conducting thorough research, the  National Personnel Records Center (NPRC) was unable to  verify whether or not the Veteran served in the Republic of Vietnam. The NPRC was able to conclude the Veteran served aboard the Galveston which was in the official waters of the Republic of Vietnam from June 25, 1965 through July 3, 1965 and July 4, 1965 to July 17, 1965, July 28, 1965 through August 27, 1965, September 4, 1965 through October 11, 1965, October 30th 1965 through November 22, 1965 but there was no conclusive proof the ship was involved in any missions or duties that required in-country service. 

A list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to Herbicide Agents, while not complete, provides some information in determining which vessels may be subject to the presumption.  VA's Compensation and Pension Service, which recently updated its list, has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  However, the Galveston is not one of the vessels recognized as having conducted "brown water" operations in Vietnam.  

The record shows that the Galveston only served off the coast of Vietnam.  With respect to the contention that, due to his close proximity to the Vietnam coast, the Veteran was exposed to Agent Orange through the air, he is, in essence, attempting to expand the statutory presumption of herbicide exposure to waters off the coast of Vietnam. This matter was settled by Haas. Indeed, in upholding VA's requirement that a veteran must have been present within the land borders of Vietnam, the Federal Circuit essentially reaffirmed the VA's discretion to maintain a "bright line" rule against those claiming presumptive exposure to herbicides via air-born particles or use of contaminated water. Accordingly, the Board rejects the Veteran's argument that alleged exposure to herbicides via "mist drafts" off the coast of Vietnam should be presumed.  

Moreover, there equally is no competent and credible medical or other evidence alternatively establishing direct causation between his prostate cancer and his service, including in Vietnam. See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (indicating that even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation). See also Stefl v. Nicholson, 21 Vet. App. 120 (2007); and McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which in actuality involved exposure to radiation, are nonetheless equally applicable to claims based, instead, on exposure to Agent Orange).

The Veteran's STRs are completely devoid of any complaints (e.g., relevant symptoms etc.), diagnoses, or objective clinical findings referable to any sort of cancer. There equally is no suggestion of cancer for many years after the conclusion of his service.

VA treatment records from October 2008 indicate a left prostate biopsy revealed a benign prostate parenchyma and the Veteran was diagnosed with prostate cancer. In late October 2008, the Veteran underwent prostate surgery. A June 2009 VA treatment record noted the Veteran's prostate cancer was in remission  and suggested a follow up with urology. The VA treatment records do not relate the Veteran's prostate cancer to service. Thus, there is no competent medical evidence to support the Veteran's claim.

The Board has considered the Veteran's statements that his prostate cancer is the result of exposure to herbicides during his service in Vietnam but finds no probative evidence in the record supporting this assertion. As a layperson, the Veteran is not competent to determine the etiology of his prostate cancer since this is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For these reasons and bases, the preponderance of the evidence is against the claim.  In this circumstance, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.

Colon Cancer

Colon cancer is not presumptively linked by law to herbicide exposure and there is no competent evidence indicating that the Veteran's colon cancer was otherwise caused by any incident of military service. The claim will therefore be denied.

The Veteran's service off the shores of Vietnam do not qualify him for the herbicide presumption provided by 38 C.F.R. § 3.307. Furthermore, colon cancer is not among the disabilities listed under 38 C.F.R. § 3.309(e). 

Moreover, there equally is no competent and credible medical or other evidence alternatively establishing direct causation between his colon cancer and his service. See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994). 

The Veteran's STRs are completely devoid of any complaints (e.g., relevant symptoms etc.), diagnoses, or objective clinical findings referable to any sort of colon cancer. There is no suggestion of cancer for many years after the conclusion of his service. VA treatment records from July 2008 indicate a normal colon. VA treatment records from October 2008, note a history of colon cancer. A June 2009 VA treatment record noted the Veteran underwent six months of chemotherapy and characterized the Veteran's condition as colon cancer. A March 2011 VA treatment record indicates the Veteran had a normal colon with a few small mouthed diverticula found in the sigmoid colon. The VA treatment records do not relate the Veteran's colon cancer to service. Thus, there is no competent medical evidence to support the Veteran's claim.

The Board has considered the Veteran's statements that his colon cancer is the result of exposure to herbicides during his service in Vietnam but finds no probative evidence in the record supporting this assertion. As a layperson, the Veteran is not competent to determine the etiology of his colon cancer since this is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For these reasons and bases, the preponderance of the evidence is against the claim.  In this circumstance, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.

Urinary Tract Condition 

Urinary tract conditions are not presumptively linked by law to herbicide exposure. Additionally, there is no competent evidence indicating that his urinary tract condition was otherwise caused by any incident of military service. The claim will therefore be denied.

The Veteran's service records are silent for treatment for any urinary tract conditions. Post service VA treatment records in September and December 2009 indicate the Veteran had mild stress incontinence with slight improvement and the Veteran was provided with poise pads and a Cunningham clamp. The record also indicates the Veteran's incontinence was treated with RIH repair in December 2008 and July 2009. The records do not provide any information regarding the etiology of the Veteran's incontinence. 

The Veteran's own statements have also been considered. Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the diagnosing of a urinary tract condition fall outside the realm of common knowledge of a layperson. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Thus, the preponderance of the evidence is against the claim and it must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction 

The Veteran asserts that he has erectile dysfunction as a result of his prostate cancer and thereby as a result of his exposure to herbicides in service. The Veteran is not service connected for prostate cancer and there is no competent evidence indicating that the Veteran's erectile dysfunction was otherwise caused by any incident of military service. The claim will therefore be denied.

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected. When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability. In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran is not service connected for prostate cancer, therefore service connection for erectile dysfunction is not warranted under 38 C.F.R. § 3.310(b).   The Veteran does not assert and the record does not reflect that his erectile dysfunction first manifested during service. Service treatment records do not indicate any complaints or treatment for a erectile dysfunction in service. 

A VA treatment record indicates the Veteran was diagnosed with erectile dysfunction in December 2009. However, the examining doctor did not attribute the Veteran's erectile dysfunction to military service. Thus, there is no evidence linking the Veteran's current erectile dysfunction directly to his service. The preponderance of the evidence is against the claim and it must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special Monthly Compensation (SMC) for Loss of a Creative Organ

The Veteran contends that he is  entitled to SMC for loss of use of a creative organ.

Subject to certain limitations, SMC is payable under 38 U.S.C.A. § 1114(k) for each anatomical loss of or the loss of use of one or more creative organs. 38 C.F.R. § 3.350(a). Regulatory definitions for loss of or loss of use of a creative organ are as follows:

(i) Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ. Loss of use of one testicle will be established when examination that:

(a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle; or

(b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or

(c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.

(ii) When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.

(iii) Loss or loss of use traceable to an elective operation performed subsequent to service, will not establish entitlement to the benefit. If, however, the operation after discharge was required for the correction of a specific injury caused by a preceding operation in service, it will support authorization of the benefit. When the existence of disability is established meeting the above requirements for nonfunctioning testicle due to operation after service, resulting in loss of use, the benefit may be granted even though the operation is one of election. An operation is not considered to be one of election where it is advised on sound medical judgment for the relief of a pathological condition or to prevent possible future pathological consequences.

(iv) Atrophy resulting from mumps followed by orchitis in service is service connected. Since atrophy is usually perceptible within 1 to 6 months after infection subsides, an examination more than 6 months after the subsidence of orchitis demonstrating a normal genitourinary system will be considered in determining rebuttal of service incurrence of atrophy later demonstrated. Mumps not followed by orchitis in service will not suffice as the antecedent cause of subsequent atrophy for the purpose of authorizing the benefit. 38 C.F.R. § 3.350.

The Veteran has not alleged either of his testicles is absent, that one of his testicles is smaller or of different consistency than the other, or that he lacks sperm production; i.e., that he is sterile. He also has not alleged that he incurred wounds or trauma in service, that he underwent any operation involving either testicle, or that he had mumps in service. 

The definitions for loss of or loss of use of a creative organ are not met. He does not claim to have loss of any creative organ. He has not claimed to have loss of use of one or both testicles, or complete loss of spermatozoa. The case does not involve any operations, wounds, trauma, or disease of his testicles or affecting his testicles. The Veteran did not allege and he has not been found on examination to have any physical differences between the testicles.

Entitlement to SMC for loss of use of a creative organ must be denied. There is no reasonable doubt to be resolved in this matter. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer as due to herbicide exposure is denied.

Entitlement to service connection for a urinary tract condition as due to herbicide exposure is denied.

Entitlement to service connection for colon cancer as due to herbicide exposure is denied.

Entitlement to service connection for erectile dysfunction as secondary to prostate cancer is denied. 

Entitlement to special monthly compensation based on loss of use, claimed as loss of use of a creative organ as secondary to prostate cancer is denied.





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


